I115th CONGRESS1st SessionH. R. 2253IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Serrano introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a business credit relating to the use of
			 clean-fuel and fuel efficient vehicles by businesses within areas
			 designated as nonattainment areas under the Clean Air Act, and for other
			 purposes.
	
		1.Short titleThis Act may be cited as the Clean Vehicles Incentive Act of 2017.
		2.Clean-fuel credit with respect to businesses located in nonattainment areas
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following
			 new section:
				
					45S.Clean-fuel credit with respect to businesses located in nonattainment areas
						(a)In generalFor purposes of section 38, in the case of an eligible business the clean-fuel credit determined
			 under this section for the taxable year is the sum of—
							(1)the clean-fuel property credit, plus
							(2)the clean-burning fuel use credit.
							(b)Clean-Fuel property credit
							(1)In generalThe clean-fuel property credit is the sum of—
								(A)qualified vehicle property costs, plus
								(B)qualified refueling property costs.
								(2)Qualified vehicle property costs
								(A)In generalFor purposes of paragraph (1), the term qualified vehicle property costs means the amount paid or incurred by the eligible business for qualified clean-fuel vehicle
			 property which is placed in service during the taxable year by the
			 eligible business and substantially all of the use of which is in a
			 nonattainment area.
								(B)LimitationThe amount which may be taken into account under subparagraph (A) with respect to any motor vehicle
			 shall not exceed—
									(i)$8,000, in the case of a motor vehicle with a gross vehicle weight rating of not more than 8,500
			 pounds,
									(ii)$20,000, in the case of a motor vehicle with a gross vehicle weight rating of more than 8,500
			 pounds but not more than 14,000 pounds,
									(iii)$40,000, in the case of a motor vehicle with a gross vehicle weight rating of more than 14,000
			 pounds but not more than 26,000 pounds, and
									(iv)$80,000, in the case of a motor vehicle with a gross vehicle weight rating of more than 26,000
			 pounds.
									(C)Qualified clean-fuel vehicle propertyThe term qualified clean-fuel vehicle property shall have the meaning given to such term by section 179A(c) (as in effect before its repeal by
			 Public Law 113–295 and without regard to paragraphs (1)(A) and (3)
			 thereof), except that such term does not include property that is a motor
			 vehicle propelled by a fuel that is not a clean-burning fuel.
								(3)Qualified refueling property costs
								(A)In generalFor purposes of paragraph (1), the term qualified refueling property costs means amounts paid or incurred by the eligible business for qualified clean-fuel vehicle refueling
			 property (as defined by section 179A(d) (as in effect before its repeal by
			 Public Law 113–295)) which is placed in service in a nonattainment area
			 during the taxable year by the eligible business.
								(B)Limitation
									(i)In generalThe aggregate cost which may be taken into account under subparagraph (A) with respect to qualified
			 clean-fuel vehicle refueling property placed in service by the eligible
			 business during the taxable year at a location shall not exceed the lesser
			 of—
										(I)$150,000, or
										(II)the cost of such property reduced by the amount described in clause (ii).
										(ii)Reduction for amounts previously taken into accountFor purposes of clause (i)(II), the amount described in this clause is the sum of—
										(I)the aggregate amount taken into account under paragraph (1)(B) for all preceding taxable years, and
										(II)the aggregate amount taken into account under section 179A(a)(1)(B) (as in effect before its repeal
			 by Public Law 113–295) by the taxpayer (or any related person or
			 predecessor) with respect to property placed in service at such location
			 for all preceding taxable years.
										(iii)Special rulesFor purposes of this subparagraph, the provisions of subparagraphs (B) and (C) of section
			 179A(b)(2) (as in effect before its repeal by Public Law 113–295) shall
			 apply.
									(c)Clean-Burning fuel use credit
							(1)In generalFor purposes of subsection (a), the clean-burning fuel use credit is the amount equal to 50 cents
			 for each gasoline gallon equivalent of clean-burning fuel used by an
			 eligible business during the taxable year to propel qualified clean-fuel
			 vehicle property.
							(2)Clean-burning fuelFor purposes of paragraph (1), the term clean-burning fuel has the meaning given to such term by section 179A (as in effect before its repeal by Public Law
			 113–295), except that such term includes compressed natural gas and
			 biodiesel (as defined by section 40A(d)(1)).
							(3)Gasoline gallon equivalentFor purposes of paragraph (1), the term gasoline gallon equivalent means, with respect to any clean burning fuel, the amount (determined by the Secretary) of such
			 fuel having a Btu content of 114,000.
							(d)Other definitionsFor purposes of this section—
							(1)Eligible businessThe term eligible business means—
								(A)a qualified business entity or a qualified proprietorship (as such terms are defined by section
			 1397C, determined by substituting nonattainment area for empowerment zone and enterprise zone each place it appears), and
								(B)a trade or business located outside of a nonattainment area, but only with respect to qualified
			 clean-fuel vehicle property used substantially within a nonattainment
			 area.
								(2)Nonattainment areaThe term nonattainment area shall have the meaning given to such term by section 171 of the Clean Air Act (42 U.S.C. 7501).
							(e)Denial of double benefitExcept as provided in section 30B(d)(4), no credit shall be allowed under subsection (a) for any
			 expense for which a deduction or credit is allowed under any other
			 provision of this chapter.
						(f)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit under any credit allowable
			 under subsection (a) with respect to any property substantially all of the
			 use of which is not in a nonattainment area..
			(b)Credit made part of general business creditSubsection (b) of section 38 of such Code (relating to current year business credit) is amended by
			 striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end thereof the following new paragraph:
				
					(37)the clean-fuel credit determined under section 45S..
			(c)Denial of double benefitSection 280C of such Code (relating to certain expenses for which credits are allowable) is amended
			 by adding at the end thereof the following new subsection:
				
					(j)Zone clean fuels expensesNo deduction shall be allowed for that portion of expenses for clean-burning fuel otherwise
			 allowable as a deduction for the taxable year which is equal to the amount
			 of the credit determined for such taxable year under section 45S..
			(d)Credit allowed against regular and minimum taxSubparagraph (B) of section 38(c)(4) of such Code (relating to specified credits) is amended by
			 striking and at the end of clause (x), by striking the period at the end of clause (xi) and inserting , and, and by inserting after clause (xi) the following:
				
					(xii)the credit determined under section 45S..
			(e)Deduction for certain unused business creditsSubsection (c) of section 196 of such Code is amended by striking and at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting , and, and by adding after paragraph (14) the following new paragraph:
				
					(15)the clean fuels credit determined under section 45S..
			(f)Conforming amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended
			 by inserting after the item relating to section 45R the following new
			 item:
				
					
						Sec. 45S. Clean-fuel credit with respect to businesses located in nonattainment areas..
			(g)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2016.
			3.Credit for hybrid vehicles placed in service in nonattainment areas
			(a)In generalSubsection (d) of section 30B of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)Vehicles placed in service in nonattainment area after 2016
						(A)In generalNo amount shall be allowed as a credit determined under this subsection for any taxable year
			 beginning after 2016 with respect to a new qualified hybrid motor vehicle
			 unless such vehicle is placed in service by an eligible business and
			 substantially all of the use of which is in a nonattainment area.
						(B)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit under any credit allowable
			 under subsection (a) by reason of subparagraph (A) with respect to any
			 property substantially all of the use of which is not in a nonattainment
			 area.
						(C)Phaseout not to applyFor purposes of this subsection, subsection (f) shall not apply.
						(D)DefinitionsFor purposes of this subsection, the terms eligible business and nonattainment area have the meanings given such terms by section 45S(d)..
			(b)Extension of credit for hybrid vehicles placed in service in nonattainment areasParagraph (3) of section 30(k) of such Code is amended to read as follows:
				
					(3)in the case of a new qualified hybrid motor vehicle (as described in subsection (d)(2)(B))—
						(A)December 31, 2009, and before January 1, 2017, or
						(B)December 31, 2016, and before January 1, 2022..
			(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2016.
			